Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that any rejection should show specific evidence of these materials [denim and canvas] being incorporated as claimed, or prior art demonstrating the equivalence of a material to the specific material as to the quality of being rip resistant if the rejection is relying on finding a different material which is not specifically taught within that same reference as being rip resistant disclosure of flannel as an equivalent and logically, one of ordinary skill in the art would know that flannel is often used and known for insulation and heat retention as opposed to durability.—  As stated in the previous rejection, fleece offers a degree of rip-resistance and Applicant has not stated what degree of rip-resistance is required to meet the requirements of the invention.  Nevertheless, Examiner finds that flannel, fleece, and canvas are materials that are commonly used within the art of sleeping bags. For example, Milam (US Pub 2008/0098522) provides that “materials suitable for use in the present invention include any material suitable for sleeping bags including, but not limited to: nylon GoreTex, fiberfill, hollofill, goose down, eider down, any down, Primaloft, canvas, poplin, TEK2, Thinsulate, cotton, cotton blends, polyester, polyester blends, taffeta, Climashield, high loft continuous filament synthetic insulation, polyester Enduralite, polyester hollow core fiber, polarguard synthetic polyester” (emphasis added).   Further, Jones (US Patent 10,925,382) provides that “pocket 114 can be constructed of a number of different kinds of materials, such as canvas, fleece, or other suitable materials” and “Note that in the illustrated example, the second fabric portion is fleece. This creates a soft sleeping surface for the user. However, it should be appreciated that other fabrics may be used alternatively or additionally. Note that in some embodiments, consideration is given to the type of fabric used based on the ability of the first fabric portion to create sufficient friction when the sleeping apparatus 100 is folded into the pocket 114 to ensure that the sleeping apparatus does not come undone from the pocket 114 when the sleeping apparatus 100 is carried such that the opening of the pocket 114 is in a downward position. Thus, embodiments may use various types of canvas, felt, fleece, or other high friction materials as compared to other materials such as fine weave silks or other fine weave materials that have less friction.” See Col. 5 and 6, Lines 12+.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	Claim(s) 1-6 are rejected under 35 U.S.C. 103 as obvious over US7181785 to Dinan et al. (“Dinan”)
Regarding claim 1, Dinan discloses “A rip resistant sleeping bag assembly being configured to be inhibited from being torn by toenails of a user, said assembly comprising: a sleeping bag; and a protective panel being coupled to said sleeping bag, said protective panel being comprised of a rip resistant material wherein said protective panel is configured to inhibit said sleeping bag from being ripped by toenails of a user when the user sleeps in said sleeping bag.” (See Dinan. More specifically, see at least annotated figures 1B and 1C and written description, column 1, lines 29-36 --“An exemplary embodiment of a sleeping bag includes a sleeping bag body configured to envelope a person lying within the sleeping bag body, and a section of thermal fleece material attached to the inside surface of the sleeping bag body at a designated area… In one aspect of the invention, the designated area includes a foot area. In another aspect of the invention, the thermal fleece material is soft to touch.”)	
	Dinan fails to disclose said protective panel being comprised of one of denim material and canvas material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the thermal fleece material of Dinan to one of denim material and canvas material since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Fleece offers a certain degree of rip-resistance, but is not reasonably considered a canvas or denim.  Selection of a canvas or denim material to replace a fleece material for the intended usage of preventing tearing would have been obvious to one having ordinary skill in the art at the time the invention was filed since it would have been a simple substitution of one known element (fleece) for another (canvas) to obtain predictable results (provide a more durable fabric).  Examiner has provided evidence in the remarks above of substituting fleece for canvas i.e., Milam and Jones. Further evidence of using canvas as a tear-resistant fabric is apparent in Driscoll (US Patent 4,330,889), see pads 46, 48, and 50.
	
	
	
	
    PNG
    media_image1.png
    773
    1279
    media_image1.png
    Greyscale

 	Regarding claim 2, Dinan discloses all the limitations of claim 1, as discussed above, and further discloses “wherein said sleeping bag has a first portion and a second portion, said first portion having an inside surface and an outside surface, said sleeping bag having a closed end being closed and an open end being open.” (See Dinan.  More specifically, see at least: annotated figures 1B and 1C.)
	Regarding claim 3, Dinan discloses all the limitations of claim 2, as discussed above, and further discloses “wherein said protective panel has a first surface and a second surface, said first surface being attached to said inside surface of said first portion.”  (See Dinan.  More specifically, see at least: annotated figures 1B and 1C.)
	Regarding claim 4, Dinan discloses all the limitations of claim 2, as discussed above, and further discloses “wherein said protective panel is positioned adjacent to said closed end of said sleeping bag wherein said protective panel is configured to be positioned adjacent to the user's feet when the user sleeps in said sleeping bag.” (See Dinan.  More specifically, see at least: annotated figures 1B and 1C.)
	Regarding claim 5, Dinan as modified teaches  “A rip resistant sleeping bag assembly being configured to be inhibited from being torn by toenails of a user, said assembly comprising: a sleeping bag having first portion and a second portion, said first portion having an inside surface and an outside surface, said sleeping bag having a closed end being closed and an open end being open; and a protective panel being coupled to said sleeping bag, said protective panel being positioned on said first portion, said protective panel being comprised of one of denim material and canvas material (see Claim 1 rejection) wherein said protective panel is configured to inhibit said sleeping bag from being ripped by toenails of a user when the user sleeps in said sleeping bag, said protective panel having a first surface and a second surface, said first surface being attached to said inside surface of said first portion, said protective panel being positioned adjacent to said closed end of said sleeping bag wherein said protective panel is configured to be positioned adjacent to the user's feet when the user sleeps in said sleeping bag. (See Dinan. More specifically, see at least annotated figures 1B and 1C and written description, column 1, lines 29-36 --“An exemplary embodiment of a sleeping bag includes a sleeping bag body configured to envelope a person lying within the sleeping bag body, and a section of thermal fleece material attached to the inside surface of the sleeping bag body at a designated area… In one aspect of the invention, the designated area includes a foot area. In another aspect of the invention, the thermal fleece material is soft to touch.”)	
	
	Regarding claim 6, Dinan as modified teaches “A method of inhibiting a sleeping bag from being torn by toenails of a user when the user sleeps in said sleeping bag, the steps of the method comprising: providing a sleeping bag having a first portion and a closed end, said first portion having an inside surface; providing a protective panel having a first surface, said protective panel being comprised of one of denim material and canvas material (see Claim 1 rejection); and attaching said protective panel to said first portion having said first surface of said protective panel abutting said inside surface of said first portion, said protective panel being positioned adjacent to said closed end of said sleeping bag wherein said protective panel is configured to be positioned adjacent to a user's feet when the user sleeps in said sleeping bag.”  (See Dinan. More specifically, see at least annotated figures 1B and 1C and written description, column 1, lines 29-36 --“An exemplary embodiment of a sleeping bag includes a sleeping bag body configured to envelope a person lying within the sleeping bag body, and a section of thermal fleece material attached to the inside surface of the sleeping bag body at a designated area… In one aspect of the invention, the designated area includes a foot area. In another aspect of the invention, the thermal fleece material is soft to touch.”)	
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to find the thermal fleece material of Dinan to be a resilient textile and thereby resistant to ripping. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619